Case 1:15-cr-00627-ER Document 584 Filed 07/11/19 Page 1of1

MICHAEL L. SOSHNICK
Attorney at Laur

190 WILLIS AVENUE
SurIrE 112
MINEOLA, NEW York 11501

MICHAEL L. SOSHNICK TEL (516) 294-1111

Fax (516) 294-5465

Or COUNSEL
MSOSHNICK@SOSHNICKLAW.COM

JOHN LAWRENCE

July 11, 2019
Via Facsimile (212) 805-4051

Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States of America v. Rajesh Maddiwar
15 Cr. 627 (ER)

Dear Judge Ramos:

| represent Rajesh Maddiwar in the above referenced matter. | write to request an
approximately 30 day adjournment of Mr. Maddiwar’s July 19, 2019 sentencing due to the fact that
defendant’s pending post-verdict motion for a judgment of acquittal has not yet been decided.
Accordingly, |am requesting August 15, 2019, August 22, 2019, or the afternoon of August 23, 2019 or
any day thereafter that may be convenient to the Court. The government takes no position in regard to
this matter.

Thank you for your consideration of this request.

Respectfully submitted,
Michael L. Soshnick

MLS/ds
